Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 09/07/21 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 08/25/21.  These drawings are acceptable.
Double Patenting
4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.          Claims 1-4, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Pryce et al. (U.S. Patent No. 11,130,373).  Hereafter, “Pryce ‘373”.  
As to claim 1, Pryce ‘373 teaches: 
using a tyre surface measurement device to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface, (claim 1, lines 4-6.  Note: tread depth data is not different from data for a tyre surface);
generating a movement profile, (claim 1, line 7); and
mapping the tyre surface data onto a base tyre structure, wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre, (claim 1, lines 8-14).

As to claim 2, Pryce ‘373 teaches in claim 2.
As to claim 3, Pryce ‘373 teaches in claim 3.
As to claim 4, Pryce ‘373 teaches in claim 4.
As to claim 5, Pryce ‘373 teaches in claim 5.
As to claim 6, Pryce ‘373 teaches in claim 6.
As to claim 7, Pryce ‘373 teaches in claim 7.
As to claim 8, Pryce ‘373 teaches in claim 8.
As to claim 9, Pryce ‘373 teaches in claim 9.
As to claim 10, Pryce ‘373 teaches in claim 10.
As to claim 11, Pryce ‘373 teaches in claim 11.
As to claim 12, Pryce ‘373 teaches in claim 12.
As to claim 13, Pryce ‘373 teaches in claim 13.
As to claim 14, Pryce ‘373 teaches in claim 14.
As to claim 15, Pryce ‘373 teaches in claim 15.
As to claim 16, Pryce ‘373 teaches in claim 16.
As to claim 17, Pryce ‘373 teaches in claim 17.
As to claim 18, Pryce ‘373 teaches in claim 18.
As to claim 19, Pryce ‘373 teaches in claim 1, lines 4-6.
As to claim 20, Pryce ‘373 teaches in claim 19.
As to claim 21, Pryce ‘373 teaches in claim 20.
As to claim 22, Pryce ‘373 teaches:
a tyre surface measurement device arranged to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface, (claim 1, lines 4-6.  Note: tread depth data is not different from data for a tyre surface);
 wherein the apparatus comprises a processing system configured: 
to generate a movement profile, (claim 1, line 7); and 
to map the tyre surface data onto a base tyre structure, wherein the processing system is configured to use the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective 15 positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre, (claim 1, lines 8-14).

CLAIM INTERPRETATION
6.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the tyre surface measurement device” in claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that nowhere in the current specification discloses the above terms, “the tyre surface measurement device”, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Claim Rejections - 35 USC § 112
9.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.      Current Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.         The claim comprising the following elements/wordings: “the tyre surface measurement device”.  These wordings are unclear, no explanation, inexact and verbose terms and without significantly more because the followings:  There is not structure for this wording to process the function of recording data.  
           Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
                Appropriate correction is required. 

Claim Rejections - 35 USC § 103
12.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

14.          Claims 1-3, 19, 21, 22, are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (U.S. Pub. No. 2014/0232852) in view of Uffenkamp et al. (U.S. Pub. No. 2016/0069779). Hereafter “Nobis”, “Uffenkamp”.
            Regarding Claims 1, 19, 21, 22, Nobis teaches 
using a tyre surface measurement device (figure 1 is not different from a tyre surface measurement device) to record data for a tyre surface, ([0038]. Figures 1, 2, areas 15, 17 is not different from a portion of tyre surface) during a relative movement between the tyre surface measurement device and the tyre surface, ([0038]);
generating a movement profile, ([0038], profile recorded by camera 8 during the travel of tyre 4 is not different from a movement profile); and
mapping the tyre surface data onto a base tyre structure, ([0026].  To identify and compare texture feature to the stored structure feature or data bank to make the automated valuing of the tyre is not different from mapping the tyre surface data onto a base tyre structure), wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure ([0038, 0041].  The image-taking data is at plurality periods of times corresponding respective position of first area 15 and second area 17), to generate the three-dimensional topological surface representation of the tyre, ([0035, 0064]). 
             Besides, Uffenkamp also teaches mapping the tyre surface data onto a base tyre structure, ([0012, 0013, 0057]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nobis by mapping the tyre surface data onto a base tyre structure in order to inspect the data profile of the tyre at the point in time of the measurement, (Uffenkamp, ([0012, 0013, 0057]). 

            Regarding Claim 2, Nobis teaches recording the tyre surface data as the vehicle moves towards or away from the tyre surface measurement device, (figure 1, tire 4, camera 8 and projection device and optical display device 14 is not different from measurement device).

            Regarding Claim 3, Nobis teaches the movement profile comprises or is derived from a trace defined by a set of data representing the positions at given times traced by a part of the tyre surface as the relative movement takes place, ([0038, 0041].  The profile recorded by camera 8 during the travel of tyre 4 is not different from a movement profile.  The image-taking data is at plurality periods of times corresponding respective position of first area 15 and second area 17).

15.          Claims 6, 10, 12, 13-16, are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (U.S. Pub. No. 2014/0232852) in view of Uffenkamp et al. (U.S. Pub. No. 2016/0069779) and further in view of Vinciguerra et al. (Pub. No. 2013/0266225). Hereafter “Nobis”, “Uffenkamp”, “Vinciguerra”.
            Regarding Claim 6, although Nobis does not teach obtaining a plurality of traces, each corresponding to a respective position on the tyre surface, Vinciguerra obtaining a plurality of traces, each corresponding to a respective position on the tyre surface, ([0002, 0008, 0062].  Note:  to carry out a complete revolution to obtain inspection data for the tyre surface with different images of different surfaces is not different obtaining a plurality of traces).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nobis by obtaining a plurality of traces in order to determine the anomalies by analyzing the differences between the two images, (Vinciguerra, [0002, 0008, 0062]).  

            Regarding Claims 10, 12, although Nobis does not teaches recording tread depth data as the tyre turns relative to the tread depth measurement device while the vehicle is stationary, and the three-dimensional topological surface representation is generated by mapping the tyre surface data onto the base tyre structure based on a frame rate of the measurement device.  Vinciguerra teaches this limitation ([0062-0063].  It is inherent that the vehicle is stationary).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Nobis by recording tread depth data as the tyre turns in order to inspect three-dimensional image of the tire, (Vinciguerra, [0062-0063]).  

 Regarding Claims 13-16, although Nobis does not teach a handheld device, and the accelerometer, the use for these devices is for portable and convenient.  It would have been obvious for using a handheld device, and the accelerometer is welknown. The modification involves only routine skill in the art.

16.          Claim 11, are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (U.S. Pub. No. 2014/0232852) in view of Uffenkamp et al. (U.S. Pub. No. 2016/0069779) and further in view of Vinciguerra et al. (Pub. No. 2013/0266225), further in view of Muthukumar, (Pat. No. 9,296,263). Hereafter “Nobis”, “Uffenkamp”, “Vinciguerra”, “Muthukumar”.
            Regarding Claim 11, Nobis teaches all the limitations of claims 1 as stated above except for the movement profile is determined from a rotation speed of the tyre.  Muthukumar teaches the movement profile is determined from a rotation speed of the tyre, (column 6, lines 56-67; column 7; Column 20, lines 37-67; Column21, lines 1-10). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Vinciguerra by having the movement profile is determined from a rotation speed of the tyre in order to implement movement profile of the tyre, (column 6, lines 56-67; column 7; Column 20, lines 37-67; Column21, lines 1-10).

17.          Claim 17, 18, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nobis et al. (U.S. Pub. No. 2014/0232852) in view of Uffenkamp et al. (U.S. Pub. No. 2016/0069779) further in view of Ghidotti Piovan et al. (2018/0189939). Hereafter “Nobis”, “Uffenkamp”, “Vinciguerra”, “Ghidotti”. 
            Regarding Claims 17, 18, 20, Nobis teaches all the limitations of claim 1, as stated above except for spatial low pass filters and/or a bilateral filter, and optical sensor.  Ghidotti teaches spatial low pass filters and/or a bilateral filter, and optical sensor, ([0014, 0145]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Vinciguerra by having spatial low pass filters and/or a bilateral filter, and optical sensor in order to implement movement profile of the tyre, ([0014, 0145]). 

Allowable Subject Matter
18.          Claims 4, 5, 7, 8, 9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 112 were overcome.
.
19.         The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 4, 5, 7, 8, 9. 
20.          As claim 4, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of generating a three-dimensional topological surface representation of a tyre on a vehicle, the method comprising to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface; and mapping the tyre surface data onto a base tyre structure, wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre; wherein the movement profile comprises or is derived from a trace defined by a set of data representing the positions at given times traced by a part of the tyre surface as the relative movement takes place, comprising discarding portions of the trace corresponding to one of more of: tread grooves, sipes, and tyre shoulders; in combination with the rest of the limitations of claims 1 and 3 and 4.
21.          As claim 5, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of generating a three-dimensional topological surface representation of a tyre on a vehicle, the method comprising to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface; and mapping the tyre surface data onto a base tyre structure, wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre; wherein the movement profile comprises or is derived from a trace defined by a set of data representing the positions at given times traced by a part of the tyre surface as the relative movement takes place, comprising one or more of: filtering noise from the trace; smoothing the trace; and using spline interpolation to remove discontinuities in the trace, in combination with the rest of the limitations of claims 1 and 3 and 5.
22.          As claim 7, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of generating a three-dimensional topological surface representation of a tyre on a vehicle, the method comprising to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface; and mapping the tyre surface data onto a base tyre structure, wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre, wherein the movement profile comprises or is derived from a trace defined by a set of data representing the positions at given times traced by a part of the tyre surface as the relative movement takes place, comprising obtaining a plurality of traces, each corresponding to a respective position on the tyre surface, and extrapolating one or more traces corresponding to respective positions on the tyre surface to extend said one or more traces to a length that is the same as a length of a further trace corresponding to a further position on the tyre surface; in combination with the rest of the limitations of claims 1 and 3 and 6 and 7.
23.          As claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of generating a three-dimensional topological surface representation of a tyre on a vehicle, the method comprising to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface; and mapping the tyre surface data onto a base tyre structure, wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre, wherein the movement profile comprises or is derived from a trace defined by a set of data representing the positions at given times traced by a part of the tyre surface as the relative movement takes place, comprising obtaining a plurality of traces, each corresponding to a respective position on the tyre surface, discarding any trace that shows more than a defined variation from a median of the other traces of the plurality of traces; in combination with the rest of the limitations of claims 1 and 3 and 6 and 8.

24.          As claim 9, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of generating a three-dimensional topological surface representation of a tyre on a vehicle, the method comprising to record data for a tyre surface during a relative movement between the tyre surface measurement device and the tyre surface; and mapping the tyre surface data onto a base tyre structure, wherein mapping the tyre surface data comprises using the movement profile to relate respective times at which the tyre surface data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre, wherein the movement profile comprises or is derived from a trace defined by a set of data representing the positions at given times traced by a part of the tyre surface as the relative movement takes place, comprising obtaining a plurality of traces, each corresponding to a respective position on the tyre surface, and taking an average of the plurality of traces to obtain a movement profile comprising a single trace; in combination with the rest of the limitations of claims 1 and 3 and 6 and 9.

Fax/Telephone Information
25.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
December 03, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877